ORDER AND MEMORANDUM ***
Counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), to withdraw as counsel. The only possible issue is whether the district court should have departed downward in sentencing.
The district court recognized it had discretion and declined to exercise it. See United States v. Lipman, 133 F.3d 726, 731-32 (9th Cir.1997). There was no error.
The motion to withdraw is granted and the sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.